UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 19-2411


FLOSSIE A. OBBO DUKU,

                    Plaintiff - Appellant,

             v.

ADMINISTRATIVE LAW JUDGE BONNIE HANNAN, SOCIAL SECURITY
ADMINISTRATION,

                    Defendant - Appellee.



Appeal from the United States District Court for the Eastern District of Virginia, at
Alexandria. Leonie M. Brinkema, District Judge. (1:19-cv-01314-LMB-MSN)


Submitted: July 21, 2020                                          Decided: July 23, 2020


Before AGEE, DIAZ, and HARRIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Flossie A. Obbo Duku, Appellant Pro Se. Kimere Jane Kimball, Assistant United States
Attorney, OFFICE OF THE UNITED STATES ATTORNEY, Alexandria, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Flossie Duku appeals the district court’s order dismissing her complaint in which

she sought to raise claims of defamation, perjury, and improper adjudication of disability

benefits against a Social Security Administration Administrative Law Judge. On appeal,

we confine our review to the issues raised in the informal brief. See 4th Cir. R. 34(b).

Because Duku’s informal brief does not challenge the basis for the district court’s

disposition, Duku has forfeited appellate review of the court’s order. See Jackson v.

Lightsey, 775 F.3d 170, 177 (4th Cir. 2014) (“The informal brief is an important document;

under Fourth Circuit rules, our review is limited to issues preserved in that brief.”).

Accordingly, we affirm the district court’s order. We dispense with oral argument because

the facts and legal contentions are adequately presented in the materials before this court

and argument would not aid the decisional process.

                                                                              AFFIRMED




                                            2